Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.    		Applicant’s response dated 1/10/2022 is considered and entered into record. Claims 10-13 and 15-16 are amended. New claim 19 is added. Claims 10-13, 15-16 and 19, drawn to a method for treating (ALS) in a subject are currently pending, and being considered for examination in the instant application.

Rejection withdrawn
3.		Upon consideration of current amendment cancelling the limitation “or preventing”, the rejection under 35 U.S.C. 112, first paragraph, scope of enablement is withdrawn.

Rejections maintained
Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

NOTE: Upon consideration of appropriate claim amendment and Applicant’s persuasive arguments, the following 103 rejections have been withdrawn:
i) Pitaru et al WO 2013/076726, filed 21 Nov 2012, published 5/30/2013, in view of Roybon et al Cell Reports 4: 1035-1048, Epub 8/29/2013 (both listed in IDS).
ii) Boucherie et al J Neurosc Res 87: 2034-2046, 2009.
iii) Lepore et al Nat Neurosc 11: 1294-1301, 2008, in view of Karussis et al (Arch Neurol 67: 1187-1194 (1-17), 2010).

5.		Claims 10-13, 15 and 19 are rejected under 35 U.S.C. 103(a) as obvious over Revel et al (WO 2008/026198, published 3/6/2008), in view of Karussis et al (Arch Neurol 67: 1187-1194 (1-17), 2010). The rejection is maintained and extended to amended claims and new claim 19 for reasons of record in the Office Action dated 7/8/2021. Minor modifications have been made to address current amendments. 
	NOTE: The statement that the claims are rejected under “35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a)” in the previous Office Action is an inadvertent error. Clearly this rejection was solely under 35 U.S.C. 103(a).  Examiner apologizes for the mistake.
6.		The claims are drawn to a method of treating ALS in a human subject in need thereof, comprising intrathecally administering to the subject, a therapeutically effective amount of non-genetically modified human astrocytes, wherein such cells have been ex vivo differentiated from pluripotent stem cells (PSC), selected from embryonic stem cells or induced PSC (claim 10), wherein the astrocytes: express each of GFAP, GLAST or AQP4 or a combination of the same (claim 11); display the secretion of neurotrophic factors like BDNF, GDNF or VEGF (claim 12); display glutamate uptake capacity (claim 13); are non-autologous to the subject (claim 15). Claim 19 recites that the administration consists of intrathecal administration.
7.		Revel et al teach a method of treating a medical condition of the central nervous system (CNS) in a subject by administering therapeutically effective amount of cells like human astrocytes that are ex vivo differentiated from human stem cells (PSC) (abstract; clams 1, 2, 6, 9, 53; page 5, lines 12-13; page 25, lines 25-29), wherein: human stem cells are embryonic stem cells (page 19, lines 11-12, 14-18; page 5, lines 32-33), the condition can be aberration in myelination like ALS (page 1, lines 12,13, 19), and the administration is done directly to the brain or to the spinal cord (page 33, lines 28-30). The reference teaches that astrocytes are characterized by expression of GFAP, GLAST, GLT1 etc. (page 18, lines 10-13) (instant claim 11).  The reference also teaches that the ALS model to be used in the method is a transgenic mouse comprising SOD1 mutation (page 34, lines 20-21). Because the astrocytes are derived from humans and transplanted to diseased transgenic ALS rats, the cells are non-autologous (instant claim 15). Since there is no teaching of genetic modification of cells, the cells are non-genetically modified (instant claim 10). Even though the reference does not teach that the cells secrete the claimed neurotrophic factors and display glutamate uptake, this is an inherent property of astrocytes that was known to the skilled artisan at the time of filing of the instant invention. Clearly, the skilled artisan need not recognize every inherent feature of the invention at the time the invention is made. MPEP §2112(II) (instant claims 12-13). 
8.		Revel et al do not teach the administration of human astrocytes in a human subject.
9. 		Revel et al however, explicitly state that information pertaining to cell delivery in disease animal models would be used for administering and treating humans (para spanning pages 33 and 34), wherein the disease can be ALS (claim 53), a known fatal human disease. It would therefore, have been obvious to the person of ordinary skill in the art, that treating a human disease would necessarily involve human subjects requiring human stem cells or human cells to avert consequences arising from species differences, serious graft versus host disease and to maintain allogeneicity of the cells (same species of donor and recipient). Furthermore, in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom (In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)).  Also, a reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests; all disclosures of prior art, including unpreferred embodiments, must be considered in determining obviousness (In re Burckel  201 USPQ 67 (CCPA 1979)).
10.		Even though Revel et al teach that the cells can be delivered directly to the spinal cord, the reference does not teach that the administration is intrathecal (as in instant claims 1 and 19).
11.		Karussis et al teach a clinical trial study using mesenchymal stem cell (MSC) transplantation in ALS patients (human). The reference teaches advantages of intrathecal delivery for cell-based therapies in neurological diseases like ALS. Karussis et al explain that intrathecal cell therapy in ALS  (characterized by widespread tissue damage throughout the neuroaxis), increases “migration of the injected cells to the proximity of the CNS lesions”, so that the cells “circulate with the flow of the cerebrospinal fluid” and reach the affected areas in the brain, as opposed to other systemic forms of administration, which can lead the therapeutic cells travel to other organs, resulting in less availability to the CNS. The reference adds that intrathecal delivery of cells produces “immunomodulatory and trophic effects directly on the CNS, without producing systemic adverse effects” (para spanning pages 7 and 8).
12.		It would therefore, have been obvious to the person of ordinary skill in the art at the time the invention was effectively filed, to modify the method of treating neurological or demyelinating disorders like ALS with astrocyte cells as taught by Revel et al, by intrathecal cell therapy for treating ALS in view of the teachings of Karussis et al. The person of ordinary skill would have been motivated to pursue intrathecal administration as this increases “migration of the injected cells to the proximity of the CNS lesions”, thereby producing “immunomodulatory and trophic effects directly on the CNS” (Karussis et al), and resulting in greater therapeutic efficacy. The person of ordinary skill would also have expected reasonable success because non-invasive and effective modes of cell delivery into the CNS for treating neurodegenerative diseases were being actively tested, at the time the invention was filed.
13.		Thus, the claimed invention as a whole was prima facie obvious over the teachings of the prior art.

	Applicant’s arguments:
14.		Applicant primarily argues the Karussis reference. Applicant argues that Karussis teaches progenitors that cannot be combined with Revel which teaches mature astrocytes. Applicant directs to a reference article (Nowakowski et al, Abstract), and asserts that MSCs (mesenchymal stem cells) have unique migratory properties which “can’t be compared to any other cells in the body, especially astrocytes”. Applicant alleges that the skilled artisan would therefore, not have combined Revel teaching ex vivo differentiated ES cells with MSCs of Karussis. 
15.		Applicant’s arguments are fully considered, however, are not found to be persuasive. Karussis was only used for the teaching of intrathecal delivery of cell based therapy in ALS. Karussis provides the general advantages of intrathecal versus other forms of systemic administration, such as the former resulting in increased availability to the CNS, without systemic adverse effects, clearly motivating the skilled artisan for intrathecal cell delivery. In this rejection, Revel et al teach a method of treating a medical condition of the central nervous system (CNS) in a subject by administering therapeutically effective amount of cells like human astrocytes that are ex vivo differentiated from human stem cells or ESC. It would therefore, have been obvious to the person of ordinary skill in the art to modify the method of treating neurological or demyelinating disorders like ALS with astrocyte cells as taught by Revel et al, by intrathecal cell therapy for treating ALS in view of the teachings of Karussis et al. 
16.		Applicant’s arguments with regards to Karussis teaching MSCs having unique migratory properties which is different from astrocytes, is considered, however, is not found to be persuasive. Agreed that Nowakowski et al (as no attachment of the reference was found, a copy is submitted with this Office Action) teach that MSCs have unique migratory capacity (Abstract), Applicant’s allegation that it cannot be “compared to any other cells in the body, especially astrocytes”, is not substantiated from the reference teachings. Nevertheless, as stated above, Karussis was only used as a secondary reference for the “intrathecal” teaching, and is properly combined with Revel for reasons stated in the rejection and explained above. The rejection is therefore, maintained. 

Double Patenting –Non-Statutory 
17.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
18.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
19.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	NOTE: Upon consideration of cancellation of claim 9 of co-pending application 16/281,490, the double patenting rejection over ‘490 claims is withdrawn.
	
Following rejections are however, maintained. 
20.		Claims 10-13, 15-16 and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, of US Patent 9,631,175 in view of Karussis et al (2010). The rejection is maintained and extended to amended claims and new claim 19 for reasons of record in the Office Action dated 7/8/2021. Minor modifications have been made to address current amendments.
Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims recite treating a myelination or neurodegenerative disease by administering human astrocytes that is ex vivo differentiated from human embryonic stem cells. The only differences are as follows: 
(i) Instant claims recite treating ALS, while the ‘175 patent claims do not. However, the ‘175 disclosure teaches ALS as one of the demyelinating neurodegenerative diseases that can be treated with administration of astrocytes (para 0003 of PGPB). Even though the ‘175 claims do not recite the astrocyte characteristics as recited in instant claims 11-13, the features will be inherent to the cells, and moreover, is taught in the ‘175 specification (Fig 1e, 3 a-c; para 0111, 0134 of the PGPB). 
(ii) Instant claims do not recite the process of generating astrocytes presented in ‘175 patent claims, however, the instant claims represent a genus claim reciting the use of ex vivo differentiated astrocytes. The steps of isolating astrocytes in the ‘175 claims indicate a product-by-process limitation. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964,966 (Fed. Cir. 1985).
(iii) Instant claims recite intrathecal administration, while ‘175 patent claims do not. However, the ‘175 patent teaches that cells can be administered into the spinal cord by injection such that the circulation is in the brain and blood (col 23, lines 29-32, col 21, lines 46-49). The mode of intrathecal administration would be obvious in view of the teachings of Karussis et al as stated above.
 (iv) Instant claims recite that the cells are non-autologous or allogenic, while ‘175 patent claims do not have these limitations. However, the ‘175 patent teaches that the cells can be non-autologous or allogenic (col 21, para 8; col 20, lines 26, 27). 
21.		Therefore, the instant claims are not patentably distinct over the issued claims in U.S. patent 9,631,175.

22.		Claims 10-13, 15-16 and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 9 of US Patent 10,258,651. The rejection is maintained and extended to amended claims and new claim 19 for reasons of record in the Office Action dated 7/8/2021. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims recite treating ALS comprising intrathecally administering a therapeutically effective amount of astrocytes, which are ex vivo differentiated from human embryonic stem cells, to a human subject. The only differences are as follows: 
(i) Instant claims 11-13 recite the markers and cellular properties of astrocytes, while ‘651 claims do not. However, these will be inherent to astrocyte cells.
(ii) Instant claims recite non-genetically modified, while the ‘651 claims do not. However, the ‘651 specification does not teach genetic modification of cells, other than describing this as an alternative mode in col 17, lines 5-8.
(iii) Instant claims recite that the cells are non-autologous or allogenic, while the ‘651 patent claims do not have these limitations. However, the ‘651 patent teaches that the cells can be non-autologous or allogenic (col 21, para 8; col 20, lines 26, 27).
23.		Therefore, the instant claims are not patentably distinct over the issued claims in U.S. patent 10,258,651.
	
	Applicant’s Remarks
24.		With respect to the rejection on grounds of nonstatutory obviousness-type double patenting, Applicant requests deferring addressing the issues until an allowable subject matter is indicated. 
25.		Applicant’s response is considered, but not found to be persuasive. While the rejection over US patent application 16/281,490 has been withdrawn, the rejections over the stated patent claims have not been overcome by amendment or the filing of an approved terminal disclaimer. Thus, the rejections are maintained.

New Rejections – necessitated by current amendment
Claim Rejections - 35 USC § 112-Second paragraph
26.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

27.		Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
28.		Claim 19 is unclear as it recites “intrathecally administering consists of intrathecal administration”. The claim is confusing as it is not apprehensible as to what can be excluded from “intrathecal administration”. Appropriate correction and clarification are required. 
	 

		Claim Rejections - 35 USC § 103
29.		Claims 10-13, 15-16 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Pitaru et al WO 2013/076726, filed 21 Nov 2012, published 5/30/2013 and Emdad et al (Stem Cell Dev 21: 404-410), online published July 2011), in view of Roybon et al Cell Reports 4: 1035-1048, Epub 8/29/2013 (both listed in IDS).
30.		The claims are drawn to a method of treating in a human subject in need thereof, comprising intrathecally administering to the subject, a therapeutically effective amount of non-genetically modified human astrocytes, wherein such cells have been ex vivo differentiated from pluripotent stem cells (PSC), selected from embryonic stem cells or induced PSC (claim 10), wherein the astrocytes: express each of GFAP, GLAST or AQP4 or a combination of the same (claim 11); display the secretion of neurotrophic factors like BDNF, GDNF or VEGF (claim 12); display glutamate uptake capacity (claim 13); are non-autologous (claim 15); and are allogenic (claim 16) to the subject. Claim 19 recites that the administration consists of intrathecal administration. 
31.		Pitaru et al teach a method of treating a neurological disorder, comprising administering a therapeutically effective amount of a cell population comprising mature astrocytes-like cells, which have been ex-vivo differentiated from pluripotent stem cells, expresses astrocytic markers including the glutamate transporter, can secrete neurotrophic factors and is capable of rescuing peripheral nerves from damage (page 17 last para. - page 18 line 7; page 20 line 20 - page 21 line 10; page 23 line 4 - page 24 line 7; examples: 7, 8, 13; figure 6; claims 1, 16, 20, 24). The reference teaches a detailed protocol for ex-vivo differentiation of pluripotent adult stem cells from human oral mucosa stem cells (hOMSC), to mature astrocyte-like cells (page 8, lines 10-17; page 9, lines 1, 2). Pitaru et al teach that the generated astrocyte-like cells express GFAP (page 20, lines 23 and 33; page 35 line 29; page 39, table 1; examples 7, 13; figures 6, 12); secrete BDNF, GDNF and VEGF (page 20 line 20 to page 21, line 10; page 35 lines 30-32; page 39, table 1; page 41, lines 10-18; examples 8, 13; figures 7, 12); display increased levels of glutamate transporter EAAT2 (page 20 line 24; examples 7, 13; figure 6); and has not been genetically modified (instant claims 10-13). Pitaru et al teach that the differentiated cells of the method can be used in a human patient in need thereof (i.e. non-autologous and allogenic) (instant claims 15, 16), and that the cells can be transplanted by intrathecal administration into the central nervous system (page 27, lines 5-17). The reference demonstrates that hOMSC protects motor neurons from hypoxia and oxidative stress induced-cell death in vitro (Example 12), and suggests treating a neurological disorder such as ALS (claim 34; page 11, lines 10-13).
32.		Even though Pitaru et al teach pluripotent stem cells or PSC, the reference does not teach that the PSCs are embryonic stem cells (ESC) or induced PSC (iPSC). 
33.		Emdad et al teach that ESCs and iPSCs can undergo unlimited self-renewal and differentiate to all cell types including astrocytes, and can be applicable for regenerative medical applications and astrocyte based cell therapies (Introduction, para 1). The reference teaches that the astrocytes from both sources are functional and phenotypically indistinguishable (page 408, Discussion, para 1). The reference also teaches that the astrocytes derived from ESCs and iPSCs are functionally active, maintain migration properties and can be a “new potential source” for treating neurological diseases (Abstract). The reference adds that astrocytes derived from ESC and iPSC have similar functional properties as those from other stem cells like mesenchymal stem cells (Abstract). 
34.		Pitaru et al or Emdad et al do not demonstrate the actual application of astrocytes for treating ALS.
35.	 	Roybon et al teach the generation of astrocytes having spinal cord identity that can be potential therapeutic cells, functioning as a tool for modeling motor neuron diseases like ALS (page 1036, col 2, lines 1-4). The reference teaches grafting of embryonic stem cells derived astrocytes to the striatum of adult rats that results in cells expressing GFAP, GLAST, AQP4 (page 1037 figure 1, page 1038 figure 2; page 1039, col 1, para 1). The reference teaches that the astrocytes express both BDNF and GDNF (para spanning pages 1038 and 1039). The reference also demonstrates measuring significant levels of glutamate uptake, indicating mature astrocytes (Figure 2E). 
36.		It would therefore, have been obvious to the person of ordinary skill in the art at the time the invention was effectively filed to modify the method of treating neurological or demyelinating disorders like ALS with astrocytes ex-vivo differentiated from PSCs as suggested by Pitaru et al, wherein the PSCs can be ESCs or iPSCs as taught by Emdad et al, by transplanting mature astrocytes for prolonged survival and treating ALS in view of the teachings of Roybon et al. The person of ordinary skill would have been motivated to use astrocytes derived from ESCs or iPSCs as astrocytes from both sources are functionally active, maintain migration properties and can be a “new potential source” for treating neurological diseases (Emdad et al). The person of ordinary skill would have been motivated as astrocytes are well-known support cells of the central nervous system and is used for neuroprotection and for modelling motor neuron diseases like ALS. The person of ordinary skill would also have expected reasonable success because the making and using of therapeutic stem cells for treating neurodegenerative diseases was under investigation at the time the invention was filed.
37.		Thus, the claimed invention as a whole was prima facie obvious over the teachings of the prior art.
	Applicant’s Remarks:
38.		Applicant primarily argues the Roybon teachings. Applicant argues that Roybon teaches differentiated astrocytes for studying its normal functioning in vitro, and alleges that contrary to Examiner’s assertion, Roybon does not teach ex-vivo differentiated astrocytes for ALS treatment. Applicant asserts that the reference teaches that even at 7 weeks post transplantation, human ESC and hiPSC derived astrocytes "maintain an immature/reactive phenotype". Applicant alleges that the reference therefore teaches away as the transplanted cells exhibit an "immature and dysfunctional phenotype". Applicant argues that since Roybon does not teach therapeutic cells, the combination with Pitaru is improper. Applicant therefore, requests withdrawal of the rejection.
39.		As evident, the previous rejection is withdrawn, and a new rejection is set forth above, which is necessitated by current amendments. Applicant’s arguments pertaining to the Roybon reference will be addressed below. 
40.		Applicant’s arguments are fully considered, however, are not found to be persuasive. While Roybon recognizes that grafted ESC and hiPSC derived astrocytes survive and show immature astrocyte characteristics at 7 weeks (Figure 4G; page 1039, col 1, para 2), Roybon also teaches that exogenous factors (like FGF) can enhance maturation and functional status of the hESC or hiPSC derived astrocytes in vitro (see e.g. page 1039, cols 1, 2; Figures 5, 6). The reference teaches correction measures in vitro, so that the grafted human patient derived astrocytes are "functionally homogeneous" and useful for disease modelling (Discussion, para 1), thereby suggesting that additional ex-vivo treatment in the differentiation protocol would render the stem cell derived astrocytes functionally mature and therapeutic in vivo. It is noted that instant claims only require administration of astrocytes derived from ex vivo differentiation of PSC. The claims neither require that the astrocytes have to be functional at the time of administration, nor the claims recite a time frame for the time of maturation of astrocytes. Since Roybon teaches generation of astrocytes from ESC and iPSCs, provides adequate measures so that the astrocytes can be functionally active and mature for in vitro ALS modelling, conducts experiments demonstrating grafting of stem cell derived astrocytes expressing markers, the reference clearly suggests the use of stem cell derived astrocytes for applying to ALS pathology in vivo. As Roybon suggests measures for ex vivo differentiation to generate functionally mature astrocytes that would be useful for in vivo disease pathology, such as ALS, the reference does not teach away from the claimed invention, and is properly combined with Pitaru to render the claimed method obvious.

	
Conclusion

41.	No claims are allowed. 
42.			Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
43.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
44.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
45.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	46.		Information regarding the status of an application may be obtained from 
	the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
21 May 2022


/GREGORY S EMCH/Primary Examiner, Art Unit 1699